DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cheng-Ju Chiang on 1/13/2020.
The application has been amended as follows: 
Claim 1: An atomizer comprising a top cover and an atomizing assembly, wherein the top cover comprises a liquid injection member, the atomizing assembly comprises a first pressing ring and an inner tube for storing cigarette liquid, the first pressing ring is disposed at one end of the inner tube, the first pressing ring is communicated with an interior of the inner tube, the liquid injection member is disposed inside the first pressing ring, the liquid injection member is able to move along an axial direction of the atomizer, to cause the liquid injection member separating apart from the first pressing ring for adding cigarette liquid, or to cause the liquid injection member sealing with the first pressing ring, wherein the atomizing assembly further comprises a fixing member, the fixing member is arranged between the first pressing ring and the inner tube, the fixing member is sleeved on the liquid injection member, wherein the atomizing assembly further comprises an elastic member, the elastic member is sleeved on the liquid injection member, when the liquid injection member moves downwardly along the axial direction of the atomizer to compress the elastic member, the liquid injection member is separated apart from the first pressing ring for adding cigarette liquid, when the elastic member restores, the liquid injection member comes back to its original position and is sealed with the first pressing ring. 

Claims 2 and 3 are canceled.

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: US 2018/0035718 and US 2018/0027874 respectively teach an atomizer comprising a top cover and an atomizing assembly, wherein the top cover comprises a liquid injection member, the atomizing assembly comprises a first pressing ring and an inner tube for storing cigarette liquid, the first pressing ring is disposed at one end of the inner tube, the first pressing ring is communicated with an interior of the inner tube, the liquid injection member is disposed inside the first pressing ring, the liquid injection member is able to move along an axial direction of the atomizer, to cause the liquid injection member separating apart from the first pressing ring for adding cigarette liquid, or to cause the liquid injection member sealing with the first pressing ring. There is no teaching or reasonably suggestion in the prior art to modify either reference to further include the combination of a fixing member is arranged between the first pressing ring and the inner tube, the fixing member is sleeved on the liquid injection member, wherein the atomizing assembly further comprises an elastic member, the elastic member is sleeved on the liquid injection member, when the liquid injection member moves downwardly along the axial direction of the atomizer to compress the elastic member, the liquid injection member is separated apart from the first pressing ring for adding cigarette liquid, when the elastic member restores, the liquid injection member comes back to its original position and is sealed with the first pressing ring. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747